Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Applicant’s election without traverse of claims 39-44 and 50 in the reply filed on 6/24/2022 is acknowledged.
Claims 35-38 and 45-49 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected dry premix and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 39-44 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loponen(WO2016/113465) in view of Claire(FR88565A1) as evidenced by USDA.gov(Whole Wheat Bread).
	Regarding claims 39,41, Loponen teaches a yeast fermented bread that is essentially fructan free. Lopenen teaches that the grain used to form the bread comprises 0 to 0.1% fructan(p.7, line 5-10), i.e. the bread made from the grain would also have 0 gram of fructan per 50g of bread on a dry matter basis. Loponen teaches that the bread can be made from whole meal wheat, rye, or barley(example 8; p.7, line 12-17).
	Loponen does not specifically teach that the yeast is a Kluyveromyces marxianus. However, Claire teaches Kluyveromyces marxianus yeast fermented bread products. Claire teaches that the yeast provides aromatic notes to bread products(abstract). It would have been obvious to use Kluyveromyces marxianus yeast for fermentation in Loponen since it provides aromatic notes as taught in Claire.
	Regarding claim 40, Loponen does not specifically teach that the fructan content is determined using anion exchange chromatography. However, Loponen teaches that the yeast fermented bread products are essentially fructan free and have a 100% decrease in fructan compared to conventional bread products(p.11, line 29-33). Therefore, one of ordinary skill in the art would expect that the bread has at most 0.2 gram fructans per 50 grams of bread on a dry basis as measured by anion exchange chromatography. Since the office does not have lab facilities to test the product, the burden shifts to the applicant to demonstrate that the fructan content of the prior art is different than the claimed invention. 
	Regarding claim 42, Loponen teaches that the grain material can comprise wheat flour alone, i.e. 100% in wholemeal(whole grain form)(p.7, line 12-17).
	Regarding claim 43, Loponen teaches that the wholemeal grain can comprise rye in mixture with other grains such as wheat, barley, oats, etc. In example 8, Loponen teaches 1kg of rye flour with 2kg of another flour such as wheat flour. Therefore, the amount of rye flour in the wholemeal equates to 33%.
	Regarding claim 44, Loponen teaches that the fermented bread can comprise whole wheat flour(p.7, line 12-17). USDA.gov teaches that whole grain bread comprises 7g of fiber per 100g of bread. This equates to 3.5 grams of fiber per 50g of bread. The USDA figure is not based on dry material alone. However, upon the loss of water, the amount of fiber per 50 grams would increase to above 3.5g, thus meeting the limitation of at least 3 grams fiber per 50 grams bread on a dry basis. 
	Regarding claim 50, Loponen teaches forming a low FODMAP fermented dough with wholemeal comprising 50 to 100% reduced fructan content compared to conventional bread making methods (p.11, line 29-33). Claire renders obvious using Kluyveromyces marxianus in order to provide aromatic notes to the bread product. Loponen further teaches baking the dough to form a bread product having the limitations of claim 50(example 8). 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791